Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 1 of 9 - Page ID#: 713



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                          )
                                                      )
             Plaintiff,                               ) Criminal Action No. 6:17-CR-036-CHB
                                                      )
   v.                                                 )
                                                      )   ORDER DENYING PLAINTIFF’S
   RODNEY SCOTT PHELPS,                               ) MOTION IN LIMINE AS MOOT AND
                                                      ) GRANTING IN PART AND DENYING
             Defendant.                               ) IN PART DEFENDANT’S MOTION IN
                                                      )               LIMINE
                                                      )

                                         ***    ***    ***   ***
        This matter is before the Court on the Motion in Limine to Authenticate and Admit

 Evidence filed by the Plaintiff [R. 122] and the Motion in Limine to Exclude Offered 404(b)

 Testimony filed by the Defendant [R. 109]. For the reasons stated herein, the Court will deny the

 Plaintiff’s Motion in Limine as moot, and will grant in part and deny in part the Defendant’s

 Motion in Limine.

        I.        Plaintiff’s Motion in Limine to Authenticate and Admit Evidence

        In its Motion in Limine, the Plaintiff moved for a preliminary finding under Fed. R. Evid.

 104(a) that certain evidence (as listed in the Motion) is both authentic and admissible as business

 records. [R. 122 at pp. 1-2] Based on Defendant’s Response to the United States’ offer for

 stipulation regarding these items [R. 125], which states that “the Defendant has conceded the

 authenticity and admissibility of such stipulations and consents to their being read to the jury




                                                 -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 2 of 9 - Page ID#: 714



 accordingly,” it appears that this motion is moot, and the Court will therefore deny the Plaintiff’s

 Motion in Limine. 1

          II.      Defendant’s Motion in Limine to Exclude Offered 404(b) Testimony

          In his Motion in Limine, Defendant moves for the exclusion of five separate categories of

 404(b) character evidence under Fed. R. Evid. 403. The disputed evidence is that referenced in

 R. 102 and R. 104 (the Plaintiff’s Notices of Intent to Use Evidence of Other Bad Acts).

 Defendant argues the evidence is very prejudicial and has little probative value, and that the

 evidence does not actually substantiate what the government says it does (knowledge, identity,

 intent, plan, and absence of mistake under FRE 404(b)(2)). [R. 109 at pp. 1-3] The specific

 arguments as to each category of evidence are outlined below.

                                    A.       Nashville Apartment Rentals

          The first category of evidence which Defendant seeks to exclude at trial is evidence

 relating to Defendant’s rental of apartments in Nashville, Tennessee. [R. 109 at p. 2] This

 evidence is made up of three separate parts. First, Defendant allegedly gave false information

 about his wealth and background while applying for one of the apartments, including holding

 himself out to be the beneficiary of a large family trust and providing a fraudulent wire transfer

 document as proof that he was capable of paying the rent. [R. 102 at p. 2] Arguing that this is

 consistent with the false backstory that Defendant gave during the course of this case (and which

 the Defendant has denied or attributed to Jason Castenir alone), the Plaintiff offers this as

 “signature” evidence showing identity and the fact that a crime occurred, as well as knowledge,

 identity, and absence of mistake. [R. 102 at pp. 2-3; R. 110 at p. 2] Second, Defendant allegedly



 1
  Should Defense counsel during the course of the trial desire to object to the admissibility of any of these exhibits
 based on specific arguments citing to the Federal Rules of Evidence, Defense counsel is free to make such objection
 prior to the United States offering the agreed-upon exhibit into evidence.

                                                         -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 3 of 9 - Page ID#: 715



 identified himself as holding various corporate offices of Maverick Asset Management

 (“Maverick”), contradicting his deposition testimony in which he allegedly minimized his

 leadership role in Maverick. Id. at p. 2. Third, Defendant allegedly leased the apartments under

 the Maverick name and paid at least part of the rent through a Maverick bank account, even

 though (according to the Plaintiff) there is no evidence they were used in the Maverick business.

 Id. at pp. 2-3. The Plaintiff argues that these pieces of evidence prove that Defendant was “a

 moving force behind Maverick” and that Maverick funds were used for Defendant’s personal

 benefit. Plaintiff likewise offers this as “signature” evidence and evidence of knowledge,

 identity, and absence of mistake. [Id. at p. 3; R. 110 at p. 2]

        Defendant argues that he lawfully rented and paid for the apartments, and that since the

 broker leased these apartments to him, it should be presumed that the broker checked his credit

 and found it to be an appropriate risk. [R. 109 at p. 2] He denies creating or presenting a false

 document, and states that he leased the apartments on his own credit. Id.

        As to evidence that, when applying for apartments, the Defendant falsely held himself out

 to be the beneficiary of a large trust and/or the heir to a Morton Salt fortune, the Court reserves

 ruling until trial. This is because the attachments to the Plaintiff’s first Notice of Intent to Use

 Evidence of Other Bad Acts [R. 102] do not mention such misrepresentations or otherwise show

 that they occurred. Accordingly, at the moment there is not sufficient evidence to support a

 finding that these misrepresentations took place. However, if evidence to support such a finding

 is presented at trial, the Court agrees that it would be offered and admissible for a permissible

 purpose, namely, as “signature” evidence under Fed. R. Evid. 404(b). It would tend to show his

 plan, his knowledge, and his intent (and absence of mistake). The Court also finds that the

 probative value of this evidence would not be substantially outweighed by the danger of unfair



                                                  -3-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 4 of 9 - Page ID#: 716



 prejudice or the other concerns outlined in Fed. R. Evid. 403, and any prejudice could be avoided

 by proper limiting instructions. See United States v. English, 785 F.3d 1052, 1055–56 (6th Cir.

 2015). This evidence is thus admissible.

        As to evidence that the Defendant presented a falsified wire transfer document to the real

 estate broker, the Court finds this evidence to be admissible under Fed. R. Evid. 404(b). Having

 examined Attachment C to the Plaintiff’s first Notice of Intent to Use Evidence of Other Bad

 Acts [R. 102-3], the Court finds that there is sufficient evidence that this act (providing the

 broker a falsified wire transfer document in the name of Maverick and for the purpose of renting

 a house in Maverick’s name) took place. It is being offered and is admissible for a proper

 purpose (namely, as “signature” evidence showing plan, knowledge, and intent). In addition,

 the probative value of this evidence would not be substantially outweighed by the danger of

 unfair prejudice or the other concerns outlined in Fed. R. Evid. 403, and any prejudice can be

 avoided by proper limiting instructions. See United States v. English, 785 F.3d 1052, 1055–56

 (6th Cir. 2015). This evidence is likewise ruled admissible.

        Finally, as to evidence that Defendant identified himself as holding various corporate

 offices of Maverick, leased the apartments under the Maverick name, and paid at least part of the

 rent through a Maverick bank account (even though they were not used in the Maverick

 business), the Court finds it unnecessary to reach the question of admissibility under Fed. R.

 Evid. 404(b). This is because this evidence is not really of “other” acts. Rather, the Court finds

 that such evidence is directly relevant to show parts of the conduct charged in the indictment

 (which includes that Defendant jointly owned and operated Maverick and that he used money

 invested through Maverick for other business and personal uses). [See R. 1 at pp. 1, 3]

 Accordingly, the Court finds this evidence to be admissible as well.



                                                 -4-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 5 of 9 - Page ID#: 717



                                       B.      Noorez Devraj

        The second category of evidence which Defendant seeks to exclude is evidence related to

 a Canadian inventor, Noorez Devraj, and alleged acts related to Devraj’s tire-sealant product and

 a related business. This category of evidence also includes three separate acts. First, Defendant

 allegedly offered to fund a venture involving the tire-sealant through the “Phelps Family Trust,”

 but never provided any money. [R. 102 at p. 3] Second, Defendant allegedly stole the domain

 for Devraj’s website marketing the tire-sealant, and made the business his own. Id. Third, in

 response to a cease and desist letter from Devraj, Defendant allegedly wrote an internet post

 falsely accusing Devraj of fraud and claiming that his family trust had purchased Devraj’s

 business. Id. Plaintiff offers this evidence as “signature” evidence and as evidence of

 Defendant’s plan, intent to defraud in this case, and absence of mistake in using the Phelps

 Family Trust to support Defendant’s claims of wealth. [Id.; R. 110 at p. 1]

        Defendant argues without citation to authority that this alleged behavior occurred after

 the behavior charged in the indictment. [R. 109 at pp. 2-3] He characterizes the situation at issue

 as follows: he was employed in the business of manufacturing and selling tire sealant until the

 time of his disability; he allegedly dealt with an individual as a potential investor in a company

 designing and manufacturing tire sealant; several orders with Devraj were filled but that was the

 extent of the business between the parties; and the Plaintiff does not provide “the activities

 complained of . . . to show any of the requisite exclusions.” Id. Finally, Defendant denies

 improperly taking a domain name. Id. at p. 3.

        As to evidence that Defendant offered to fund a venture involving the tire-sealant through

 the “Phelps Family Trust,” the Court finds this evidence to be admissible under Fed. R. Evid.

 404(b). Having examined Attachment D to the Plaintiff’s first Notice of Intent to Use Evidence



                                                 -5-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 6 of 9 - Page ID#: 718



 of Other Bad Acts [R. 102-4] the Court finds that there is sufficient evidence to support a finding

 that this act took place. The Court agrees further agrees that this evidence is offered and

 admissible as “signature” evidence as well as evidence of plan, knowledge, and intent under Fed.

 R. Evid. 404(b), that the probative value of this evidence would not be substantially outweighed

 by the danger of unfair prejudice or the other concerns outlined in Fed. R. Evid. 403, and that

 any prejudice could be avoided by proper limiting instructions. See United States v. English, 785

 F.3d 1052, 1055–56 (6th Cir. 2015).

        As to evidence that Defendant wrote an internet post falsely accusing Devraj of fraud and

 claiming that his family trust had purchased Devraj’s business, the Court finds that the

 accusation of fraud is irrelevant to this case and inadmissible. However, having examined

 Attachment F to Plaintiff’s first Notice of Intent to Use Evidence of Other Bad Acts [R. 102-6],

 the Court finds sufficient evidence that Defendant claimed his family trust had purchased the

 business, and further finds that this representation is relevant and admissible for the same reasons

 just mentioned.

        As to evidence that Defendant stole the domain for Devraj’s website marketing the tire-

 sealant, and made the business his own, the Court finds that this evidence – like the hotel billing

 evidence discussed below – bears no relation to any of the conduct charged in this case and does

 not constitute “signature” evidence or show Defendant’s plan, intent to defraud, or absence of

 mistake in using the story about the family trust, and is therefore irrelevant and inadmissible.

                                     C.      Hotel Billing Issue

        The third piece of 404(b) evidence which Defendant seeks to exclude is an email which

 the Plaintiff offers as evidence that the Defendant falsely represented his occupation to a hotel as

 CFO of a major credit card processing company. The Plaintiff offers this alleged



                                                 -6-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 7 of 9 - Page ID#: 719



 misrepresentation as to Defendant’s identity essentially as additional “signature” evidence, as

 well as absence of mistake and intent to defraud. [R. 102 at p. 4] Defendant argues that the

 alleged misrepresentation actually involved a billing dispute with a hotel, during which he

 truthfully told the hotel that he had formerly been employed in a “credit card purchasing

 business,” which is not probative of anything.

        The Court agrees that this evidence is irrelevant under Fed. R. Evid 401. The context of

 the alleged misrepresentation is dissimilar to the other misrepresentations which are allegedly

 Defendant’s “signature” (namely, the false biography about being the beneficiary of a large trust,

 the Morton Salt heir, and a savvy businessman with a great deal of business experience and

 acumen); it does not involve Maverick, any of the charged investment schemes, any investors, or

 even any potential investors. Thus, even assuming Defendant misrepresented his occupation to

 the hotel, it would not have “any tendency to make a fact [of consequence in determining the

 action] more or less probable than it would be without the evidence,” Fed. R. Evid. 401(a)-(b),

 and is irrelevant. For this reason, it does not constitute proper evidence of plan, absence of

 mistake, or intent to defraud, and is inadmissible.

                     D.      Business with Tony Conley and Brent Bingham

        The final categories of evidence that Defendant seeks to exclude are evidence that

 Defendant falsely represented his background to two individuals with whom he sought to do

 business, Tony Conley and Brent Bingham. [R. 104 at pp. 2-3] Defendant allegedly told Conley

 that his wife (not he) had a multi-million dollar trust fund, and told Bingham that he and his wife

 were very wealthy and experienced in buying and selling businesses. Id. at p. 3. The Plaintiff

 offers this evidence as “signature” evidence and evidence of Defendant’s intent, knowledge, and

 plan. [R. 104 at pp. 2-3; R. 110 at pp. 1-2] Defendant denies that he materially misrepresented



                                                  -7-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 8 of 9 - Page ID#: 720



 his personal wealth to Conley, and says that because of the timing of the alleged behavior

 (occurring after that which is charged in the indictment), such evidence is irrelevant and

 prejudicial. [R. 109 at pp. 3-4]

        The Court does not reach the question of admissibility of this evidence under Fed. R.

 Evid. 404(b), because it finds this evidence to be cumulative under Fed. R. Evid. 403. To the

 extent that this evidence is admissible, it is only marginally so, given the representations related

 to his wife and not Phelps. Moreover, the Court finds this evidence to be cumulative, given that

 it appears from the Plaintiff’s Proposed Witness List that there are likely many other witnesses

 who can testify regarding Defendant’s “signature” (misrepresenting his background as an heir to

 a Morton Salt fortune, beneficiary of a large trust, and experienced businessman) as well as the

 other rulings contained in this order. Thus, the Court finds that as matters stand now, the

 probative value of this evidence would be substantially outweighed by a danger of unfair

 prejudice and needlessly presenting cumulative evidence. Fed. R. Evid. 403. Therefore, this

 evidence is not admissible as part of the Plaintiff’s case-in-chief.

        III.    Conclusion

        Accordingly, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.      Plaintiff’s Motion in Limine to Authenticate and Admit Evidence [R. 122] is

 DENIED AS MOOT.

        2.      Defendant’s Motion in Limine to Exclude Offered 404(b) Testimony [R. 109]

 is GRANTED in part and DENIED in part, as outlined above.

        3.      The parties shall not elicit evidence, allegation, questioning, or argument

 concerning the evidence ruled inadmissible herein, except as specifically noted above.



                                                  -8-
Case: 6:17-cr-00036-CHB-HAI Doc #: 139 Filed: 08/26/19 Page: 9 of 9 - Page ID#: 721



       This the 26th day of August, 2019.




                                            -9-
